Case 9:18-cv-81038-DMM Document 52 Entered on FLSD Docket 06/14/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 9:18-cv-81038-DMM

  SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,
  v.

  Palm House Hotel, LLLP, et al.,

        Defendants and Relief Defendants.
  ____________________________________________/

         PLAINTIFF’S NOTICE OF NON-OBJECTION TO ROBERT MATTHEWS’
          MOTION FOR EXTENSION OF TIME TO RESPOND TO DISCOVERY

         Plaintiff Securities and Exchange Commission (the “Commission”) files this Notice of

  Non-objection to Defendant Robert Matthews’ Motion for Extension of Time to Respond to

  Discovery Requests. As Matthews stated in his Motion, the Commission’s First Request for

  Production and First Requests for Admission were served on May 14, 2019, and his responses

  were due yesterday. Matthews did not serve responses, but instead left a voicemail message and

  sent the undersigned an email yesterday at 2:25 p.m., requesting, for the first time, an extension of

  the deadline. The undersigned was unavailable yesterday and first noticed Matthews’ message

  and e-mail after the close of business, but nevertheless has no objection to his request for a one

  week extension of the deadline, through June 20, 2019.



  Dated: June 14, 2019                          Respectfully submitted,
                                        By:     Alejandro O. Soto
                                                Alejandro O. Soto
                                                Senior Trial Counsel
                                                Florida Bar No. 172847
                                                Direct Dial: (305) 982-6313
                                                Email: sotoal@sec.gov
Case 9:18-cv-81038-DMM Document 52 Entered on FLSD Docket 06/14/2019 Page 2 of 2



                                     Jordan A. Cortez
                                     Counsel
                                     Special Bar No. A5502524
                                     Direct Dial: (305) 982-6355
                                     Email: cortezjo@sec.gov

                                     ATTORNEYS FOR PLAINTIFF
                                     SECURITIES AND EXCHANGE COMMISSION
                                     801 Brickell Avenue, Suite 1800
                                     Miami, Florida 33131
                                     Telephone: (305) 982-6300
                                     Facsimile: (305) 536-4154




                                        2
